Sir, allow me first to express my satisfaction and that of the Government of Spain at seeing you preside over this session of the General Assembly. Your proven professional abilities and your outstanding personal qualities will contribute decisively towards ensuring that the work of the General Assembly will yield the benefits that we all await
I should also like to underline the skill and efficiency shown by your predecessor, Ambassador Jaime de Pinies, throughout the previous session, and to express my admiration for the quiet but indefatigable work of the
It was the wish of the Government of Spain that the titular bearer of the crown, in the exercise of his constitutional function of representing the State, should make heard within this forum the voice of his country; a country that proudly holds as its highest historical credentials its respect for the law of nations and its confirmed effort to make- international coexistence more secure, more pacific, and more solid. Spain is glad to address this universal forum, which stirs the hope that the ideals of peace, justice and solidarity may firmly prevail
Spain was one of the first communities to constitute itself as a nation State in renaissance Europe, thus taking, together with other communities, a decisive step in the process of rationalizing political coexistence. In that same period of history, several Spanish jurists and theologians, when examining the title for Spain's presence in America, were already arguing that there were limits to national power, in order for the exercise of this power to be legitimate, it must be inspired by an ethical conscience and must respect the rights and aspirations of other peoples. Or, to put it in the language of the period, the legitimate exercise of national power must strive to secure the "common weal of the earth".
We owe to Francisco de Vitoria, one of the founders of the jus gentium, international law, the following phrase:
"If in the fulfillment of a just cause some damage is done to the universe,
then the cause turns out to be an unjust one."
In the very roots of our Constitution as a State we therefore find the awareness of an international society whose common good limits the action of the State. Also present is a pledge of solidarity among all members of the human race. Both of these factors provide a basis for the legal structuring of the international community which we find today enshrined as an institution in the United Nations.
It is against the background of this old tradition that I am addressing the Assembly today. I do so also as the representative of a nation, young because of the age of its citizens and because it has recovered, along with its freedom and democracy, a vital attitude characteristic of youth - that is, the capacity to look to the future with boldness and hope.
When a people recovers its vital impulse, integrating its traditions into a design for the future, it cannot forget that this revitalization should be inspired equally by the ideals of its own society and by the requirement of harmonious, peaceful and just international coexistence
Today, for the first time, the world is one, yet at the same time it is culturally diverse.
In the past, the alleged superiority of a given culture or civilization was used to justify the domination of some nations over others. Cultural diversity was challenged by an impulse that thrived on seeking economic advantage or strategic predominance.
Today, the commonly accepted rule is that each culture should be understood and judged exclusively in relation to its own values and not by whether it can adapt itself, through mimesis or through foe , to some allegedly superior culture. It is from this conception of the universality and cultural diversity of mankind that the great impetus towards political decolonization derived.
The United Nations bears witness to this powerful reality, which opens a new phase in history. The United Nations has been the standard and the basic instrument of this step towards a true society of nations.
It is true that certain well known vestiges of colonial conditions still persist. And one of these anachronistic situations concerns my country. Spain maintains, vigorously and with the weight of the reason inherent in its cause, the will to find a rapid solution to the problem of Gibraltar, so that the Rock can be reintegrated into Spanish national territory. A new chapter has opened up since the Brussels Declaration of 27 November 1984 and since the Governments of the United Kingdom and of Spain decided, in February 1985 in Geneva, to resolve the problem in all its aspects, including that of sovereignty, through negotiation. This new phase is dominated by the hope of putting an end to an unjust situation without harming the interests of the local population.
We find ourselves not only before a politically and culturally diverse world but also before an economic order in which differences continue to exist and become wider. The past decade has been marked by economic crisis, the indebtedness of important developing areas and the reappearance of new protectionist tendencies. Not only justice and solidarity, but peace and security themselves, require the bridging of these differences and the correction of these tendencies.
A few months ago, when dealing with the critical economic situation in Africa, the Assembly was the forum where, on the one hand, the African nations were convinced of their need to carry out a great effort of self-appraisal, of adjustment and action; and where, on the other hand, the remaining nations became fully aware of the fact that it is impossible to accept passively the stagnation and deterioration of a part of the world which is essential to the whole. This expression of political far-sightedness and solidarity is a hopeful development. Spain, within the limits of its resources and possibilities, has pledged its co-operation and today reiterates that pledge.
The foreign indebtedness of certain nations, and among them some particularly close to Spain, is a serious problem that affects us all. There is no easy solution. No doubt many factors and paths of action have contributed to bringing about this situation. The responsibilities are manifold and have to be shared. Let historians pass a final judgment on them. What matters today is to encourage those policies of adjustment necessary to correct domestic situations, not only by applauding them but also through generosity and specific support. These policies have certain limits which, if exceeded, can put at risk domestic peace and solidarity, thus hindering delicate processes of political and social change.
In the process of political reconstruction that has been going on for the past decade, my country has set the framework of its international position.
Since the previous session of the General Assembly Spain has defined its position on two important options. In 1986 it became a member of the European Community and, after consulting the Spanish people, it defined the terms of its continued membership in the Atlantic Alliance.
By joining the organizations and institutions of Western European integration, Spain only confirms what history and culture have made of it since the beginning of modern times. Spain has always been an integral and essential part of Europe for geographical and historical reasons and by vocation. Through its participation in the decision-making processes of the Twelve, Spain can make its voice heard on European matters and can bring to the activities of communitarian Europe new dimensions which stem from its historical past. Europe certainly cannot give way to any temptation to be inward-looking. On the contrary, we strive to increase the contacts and exchanges of the European Community with other parts of the world, and especially with the countries of the American continent. Europe cannot confine itself to the cultivation of its own garden, nor can it content itself with the preservation of an enviable quality of life, when other regions of the world find themselves strangled by stagnation, by the diminution of international trade and by the negative interplay of commercial and financial factors.
Prom our position as Western allies, we contribute to common security and, as a fundamental part of this, we strive to help make the dialog between the super-Powers come to fruition and the negotiating forums intensify their work. We nourish the hope that the consolidation of a climate of dialog and of greater confidence in international relations will lead, in a relatively brief period, to drastic cuts, for the first time, in nuclear arsenals; to the halting of the arms race; to a world-wide ban on chemical weapons; and to significant advances in the field of conventional disarmament.
On a regional level, the Conference on Security and Co-operation in Europe, which was born in Helsinki and gained new impetus in Belgrade and Madrid, is being followed up in various forums. In Stockholm today an important consensus has been achieved which will certainly strengthen European security and harmony in international relations in a broad geographical framework. It is to be hoped that this success will have a positive impact on the new phase of the Conference, which will soon resume in Vienna.
This dual definition of Spain, as European and as Western, complements and enriches our relations with the countries and peoples of Latin America. We are bound to them through special cultural and historical ties, which give us a sense of solidarity with them in the search for just solutions to the political, economic and social problems they are facing today.
To the existing elements of concern, a new one of unsuspected scope has been added in recent years: terrorism, which preys on innocent lives, stimulates catastrophic visions and deprives citizens of their peace.
Terrorism, the supreme assault upon the most primary and, at the same time, most profound of human rights - the right to live in peace - has international dimensions. Support for, and even tolerance of, terrorism disqualifies any State as a member in good faith of the international community.
The Spanish Government has repeatedly declared itself in favor of intensifying international co-operation against this universal scourge. The unanimous and unequivocal condemnation of terrorism, in whatever form, by this Assembly last December doubtless constitutes a hopeful step which should be followed by concrete and effective measures of international co-operation.
Unfortunately, this Assembly must once aqain focus its attention on a series of conflictive situations in various regions of the world. Some are recent, others almost chronic, but all together produce the gravest rupture in the principles of the Charter of our Organization. Meanwhile we watch helplessly as some peoples, which should be forging their future in peace and harmony, are instead bleeding themselves amidst incredible destruction and suffering.
In the face of these painful conflicts, the reasons behind our well-known positions not only remain valid but in some cases have been reinforced. From this podium, I appeal for negotiation and dialog to overcome intolerance and intransigence once and for all, so that the forc« of reason and law may prevail over the reason of force.
Peace is tranquility and harmony within order. There can be no harmony if clearly unjust situations continue to exist in the world. Still less can it be present if the voices that denounce injustice are drowned out. Respect for human rights will be a yardstick by which our civilization and our specific conduct will be judged. Not only the conduct of those who violate human rights but also that of those who do not condemn violations or adopt towards them an attitude of passive resignation.
The total contempt for the human being that is entailed by racial discrimination and the policy of apartheid constitutes the most flagrant attack on the concept of the unity of the human race. Against it we must take all the necessary steps to secure its dismantlement and abolition. We must bring to their senses those who, blinded by their prejudices and fears, condemn the vast majority of their compatriots to intolerable domination and oppression and in so doing seal the future of their own country.
In recent years, international co-operation through multilateral channels has been progressively undermined. Nevertheless, it is certain that in our increasingly interdependent world, numerous problems make it imperative that we search for solutions in a multilateral framework. Serious institutional and financial problems were added last year to the difficulties that traditionally confront the United Nations.
The Secretary-General, whose activities deserve our recognition and support, has brought to completion courageous initiatives. For its part, the Assembly must examine and adopt the necessary measures to improve the efficiency and administration of the Organization. The United Nations is the best overall instrument for the maintenance of peace and security. It does invaluable co-operative work in many fields. It is the repository of the ideal of an international order ruled by law. The international community cannot allow its activities to be impaired and its prestige diminished because of an inadequate use of existing resources.
The session now beginning will undoubtedly be important in the search for solutions to the many problems inherent in the present international situation. That situation, while gravely disquieting in certain ways, also encompasses possibilities for progress towards the goals set out in the Charter.
I am sure that the Assembly will continue to advance along the road - however difficult that might sometimes be - towards peace, security and co-operation.


